Cole, J.
— The verdict in this case was right, beyond question. The plaintiff volunteered before the bounty was offered. The bounty was voted to those who might volunteer, and not to those who had. The question is not whether the plaintiff, who, by his volunteering, had reduced the quota of Scott county, is within the equity of the purpose inducing the offer; but, whether he comes within its terms. If he had volunteered under even a semi-authoritative promise, or upon the faith that a bounty would be paid, there might be found, possibly, a colorable precedent for his claim. But even this is not shown. The nearest approximation to it is in the testimony of one witness, who volunteered at the same time, and testifies that “ it was generally said before our enlistment that Scott county was giving a bounty.” Not that it would gi/oe, but was gwing, a bounty. It was then a supposed fact, and not a promise, which was said to exist. The case does not come within the rule in Haven v. The Town of Ludlow, 41 Vt. 418, or Stiles v. Danville, 42 id. 282.
Affirmed.